Citation Nr: 1646459	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active service from November 1961 to November 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.      

In October 2015, the Veteran's attorney raised the issue of entitlement to service connection for tinnitus.  This claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma due to noise from firing weapons during training in active service.    

2.  The Veteran's bilateral sensorineural hearing loss first manifested many years after service separation, and is not related to exposure to acoustic trauma during his period of active service or other injury or event in active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided to the Veteran in February 2014 prior to the initial adjudication of the claim.   

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for bilateral hearing loss, being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and VA treatment records dated from 2008 to 2015 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In March 2014 and October 2016, the Veteran and his representative indicated that the Veteran had no additional information or evidence to submit in support of the claim.   

VA provided an audiometric examination in June 2014 to obtain medical evidence as to the nature and likely etiology of the hearing loss.  The examination and medical opinion are adequate because the VA examiner, an audiologist, performed the examination and issued medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system, is subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2015).  Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptoms if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); sensorineural hearing loss is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred hearing loss in service after being exposed to noise while serving in 3rd Infantry Division in Germany.  The Veteran asserts that the exit examination in November 1963 revealed significant hearing loss.  He stated that he was provided a hearing aid by VA in May 2005 and in April 2013, he was given hearing aids for both ears.  He stated that his hearing has been reduced significantly since being discharged from military duty.  See the April 2013 statement.  At the June 2014 VA audiologic examination, the Veteran reported that he served in the Army from 1961 to 1963 and he was exposed to rifle fire and artillery in general.  He reported that he had no noise exposure as a civilian.  In an August 2014 notice of disagreement, the Veteran stated that his hearing loss was caused by exposure to firing a 50 caliber and mortars without the use of hearing protection.   

In an October 2015 statement, the Veteran's attorney stated that while the Veteran served in the Army from 1961 to 1963, he was exposed to impulse noise.  The impulse noise included the time that the Veteran was a heavy weapons infantry man.  This job required the Veteran to be around various heavy weapons firing while in training.  The attorney stated that heavier weapons usually produce noise levels as high as 185 decibels and cited to page 125 of NOISE AND MILITARY SERVICE.  The attorney stated that even assuming that the Veteran's exposure did not exceed this more than one time, the Veteran has already been exposed to hazardous noise levels associated with hearing loss and tinnitus.  The attorney cited to page 4, NOISE AND MIILITARY SERVICE.  

The Board finds that the Veteran, as a lay person, is competent to report firsthand events such as being exposed to loud noise caused by firearms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the Veteran has only made general assertions as to the noise exposure in service.  He does not provide any detailed information of the noise exposure such as when the exposure occurred and the frequency of such exposure.  He also only makes a bare assertion that he was exposed to firearms and mortars in service, his hearing was damaged when he was serving in Germany, and he had significant hearing loss upon exit examination.  

The Board further points out that the Veteran has no foreign service and he does not allege nor does the evidence show that he is a combat veteran.  The service records indicate that the Veteran's military occupation was clerk.  The DD Form 214 indicates that the Veteran was awarded Marksman badges (Rifle M-14 and Pistol).  There is no indication that the Veteran received training in artillery.  The Veteran's in-service exposure to firearms during training is conceded as is his exposure to artillery and mortars.  However, the extent of this exposure had not been established.  The weight of the competent and credible evidence does not establish that the Veteran served as a heavy weapons infantry man which required working near various heavy weapons while in training.   

The Board next finds that the Veteran has a sensorineural hearing loss "disability" both ears that meets the criteria of 38 C.F.R. § 3.385.  On the audiological evaluation in June 2014, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
80
LEFT
45
45
60
70
85

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 60 percent in the left ear.  Sensorineural hearing loss of the left and right ears was diagnosed.  

The weight of the competent and credible evidence establishes that the Veteran had normal hearing in service and he did not have any hearing loss complaints.  The Veteran underwent an audiological examination in service upon enlistment examination in August 1961.  Examination of the ears and drums was normal.  The Veteran did not report hearing loss symptoms.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
5 (15) 
10 (15)
LEFT
15 (30)
15 (25)
10 (20)
15 (25)
15 (20)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures that are not in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

The Veteran underwent an audiological examination in service in June 1962.  Examination of the ears and drums was normal.  The Veteran did not report hearing loss symptoms.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
n/a
-5 (0)
LEFT
0 (15)
-10 (0)
-10 (0)
n/a
-10 (-5)

The ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

The Veteran underwent an audiological examination in service upon separation  examination in August 1961.  Examination of the ears and drums was normal.  The Veteran did not report hearing loss symptoms.  The Veteran reported "no" when asked if he had ear trouble.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
n/a
5 (5)
LEFT
0 (15)
0 (10)
0 (10)
n/a
10 (15)

The ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

The service treatment reports do not reflect any complaints, diagnoses or treatment for hearing loss.  Clinical examination of the ears was noted as normal.  The audiological examinations in service show that the Veteran's hearing in the left and right ears had arguably improved during service.  The August 1963 separation examination report shows that the Veteran did not meet the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385 and he had normal hearing.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The August 1963 separation examination report shows that the Veteran had normal hearing.  He did not have higher threshold levels in excess of 20 decibels.  

The Veteran has made general assertions that he had significant hearing loss upon separation examination in August 1963.  The Veteran is competent to describe a firsthand event such as being told a diagnosis by a doctor.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a diagnosis of hearing loss falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training and testing for a determination as to diagnosis and therefore not susceptible of lay opinions on etiology.  The Veteran does not have the medical expertise and training to diagnose hearing loss.  A diagnosis of hearing loss requires audiometric testing that the Veteran is not competent to perform.  There is no evidence that the Veteran has medical expertise or training.  Thus, the Board finds that the Veteran is not competent to diagnosis hearing loss.  

Further, the Veteran's statements that he had a diagnosis of significant hearing loss upon separation examination in 1963 are not credible.  In adjudicating this claim, the Board must assess not only competency of the Veteran's and other lay person's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Here, the Board finds that the Veteran's credibility is undermined by the fact that the medical evidence and findings generated at the time of the August 1963 separation examination do not document a hearing loss diagnosis or significant hearing loss.  The August 1963 audiometric findings showed that the Veteran's hearing was normal.  The Board finds that the August 1963 separation examination report is more probative than the Veteran's lay statements made almost 50 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The service separation examination report is contemporaneous to the time period of active service and is objective contemporaneous medical evidence of normal hearing at the time of service separation.  

The Veteran's lay statements that he had significant hearing loss upon service separation are not supported by or documented by the service treatment records or the post-service treatment records.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the onset of the hearing loss to have little probative value and are outweighed by the service medical evidence generated at the time of active service and upon service separation exam.    

The Board finds that the weight of the competent and credible evidence establishes that the current sensorineural hearing loss is not due to or related to service, to include the noise exposure in service.  There is no medical evidence showing a diagnosis of right or left ear sensorineural hearing loss within one year from service separation in November 1963.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of bilateral hearing loss during service or continuous symptoms of hearing loss since service.  The service treatment records do not document hearing loss symptoms or complaints.  The Veteran denied having ear trouble upon separation examination in August 1963.  Audiometric testing showed normal hearing upon service separation exam.  The Veteran first alleged hearing loss in April 2013, when he filed his first claim for service connection for hearing loss.  

The post service medical evidence does not show treatment for hearing loss until approximately 2005, when the Veteran sought medical evaluation and treatment for hearing loss.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right and left ear hearing loss in service and continuously after service.  Service treatment records do not document any complaints of hearing loss and the Veteran has not provided any lay or medical evidence of chronic and continuous hearing loss symptoms since service separation.  The audiometric tests that were administered in service do not show hearing loss for VA purposes.  The Veteran has only made a bare assertion that he had significant hearing loss upon separation examination.  The Veteran's lay statements are general and do not contain any detailed information about hearing loss symptoms.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent hearing loss symptoms in service and since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The preponderance of the competent and credible evidence is also against a finding that the current Veteran's bilateral hearing loss is medically related to his active service.  The June 2014 VA medical opinion indicates that the audiologist opined that it was less likely than not that the current bilateral sensorineural hearing loss in the right and left ears was caused by or the result of noise exposure in service.  The Board notes that the audiologist reviewed the claims folder including the service treatment records and examination reports, considered the Veteran's reported medical history, and examined the Veteran.  The basis for the audiologist's opinion was that the inservice audiometric thresholds upon enlistment and separation exams were clinically normal and the Veteran had normal hearing in the years in between.    

The Board finds the VA medical opinion to be probative since the VA audiologist reviewed the Veteran's claims file and medical history and provided a rationale for the opinion.  Specifically, the audiologist noted that audiometric testing at the Veteran's separation physical showed no hearing loss, and there was normal hearing during service.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board finds that the June 2014 VA medical opinion is adequate.  The VA audiologist based the opinion on the findings of normal hearing in active service including upon separation examination in August 1963, not upon the absence of documentation in service.  The VA audiologist considered the Veteran's report of history.  The Veteran has not submitted competent lay or medical evidence that the current hearing loss disability is causally related to service. 

As discussed above, the Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

In light of the above, the Board finds that the weight of the evidence is against a finding that the bilateral sensorineural hearing loss is related to the Veteran's active service.  The claim for service connection for bilateral sensorineural hearing loss is therefore denied. 


ORDER

Service connection for bilateral sensorineural hearing loss is denied. 



____________________________________________
MICHAEL A.HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


